Citation Nr: 1614500	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-08 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.

3. For the initial rating period from August 21, 2009, to the present, entitlement to a higher initial rating in excess of 10 percent for a right shoulder disability.

4. For the initial rating period from August 21, 2009, to the present, entitlement to a higher initial (compensable) rating for headaches.

5. For the initial rating period from August 21, 2009, to the present, entitlement to a higher initial (compensable) rating for a low back disability.

6. Entitlement to a temporary total evaluation based on surgical treatment necessitating convalescence for a service connected right shoulder disability. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1995 to August 2009. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Benefits Delivery at Discharge special processing unit, located at the Regional Office (RO) in Winston-Salem, North Carolina. Due to the Veteran's place of residence, the RO in Seattle, Washington performed subsequent development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this case should consider the electronic record (electronic claims file).

The issues of service connection for right and left knee disorders; and higher initial ratings for right shoulder, headache, and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Resolving doubt in the Veteran's favor, the Veteran's September 21, 2009, right shoulder surgery required convalescence for a three-month period. 


CONCLUSION OF LAW

The criteria for a temporary total evaluation based on surgical treatment necessitating convalescence for a service connected right shoulder disability for a period of three months, but no longer, have been approximated. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

After the claim was received, the RO advised the Veteran by letter of the requirements for substantiating the claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination report is factually informed, medically competent, and responsive to the issue under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the VA and identified private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).





Convalescence

A temporary total rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more. Such ratings may be assigned for an initial period of one, two, or three months, with extensions of one to six months beyond the initial period added if deemed necessary. 38 C.F.R. § 4.30 (2015).

The Court has noted convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury." Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary). The Court also noted "recovery" is defined as "the act of regaining or returning toward a normal or healthy state." Id. (citing Webster's Medical Desk Dictionary 606 (1986)).

The Court has determined that the inability to return to any employment indicates a need for continuing convalescence under 38 C.F.R. § 4.30. Seals v. Brown, 8 Vet. App. 291, 296 (1995).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 
After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Analysis

The Veteran is seeking a temporary total disability rating based on surgical treatment necessitating convalescence for at least a three-month period following a September 21, 2009, right shoulder surgical procedure. 

In a September 21, 2009, private treatment record, a private examiner reported performing an arthroscopic subacrominal decompression; an arthroscopic excision, acromioclavicular joint (Mumford procedure); and an arthroscopic superior labrum anterior to posterior (SLAP) lesion repair. The surgical notations contain no report of post-surgery convalescence requirements.

In a September 29, 2009, VA physical therapy note, the VA examiner reported that the Veteran had a note on a prescription paper from the surgeon, stating "please rehab right shoulder advancing as tolerated with modalities as indicated 3x/week X 4wks." At the time of the visit, the Veteran indicated that his pain was measured a one on a scale of 10, while it had been a five out of 10 at worst. The Veteran stated that his pain level was not acceptable. At the time of examination, active shoulder flexion and abduction were to 30 degrees; passive flexion and abduction were to 90 degrees; and against external resistance was 30 degrees. The examiner noted no abnormalities of the wound and stated that stitches were in place. The examiner stated that the long term goals were to increase shoulder flexion and abduction beyond 90 degrees. 

In a September 29, 2009, private treatment record, written the same day, the surgeon noted that the Veteran's wounds had healed well and the Veteran was experiencing 85 degrees of abduction of the shoulder. The examiner's impression was that the Veteran was "doing well" and recommended that the Veteran continue physical therapy. 

In an October 1, 2009, VA physical therapy note, the Veteran stated that "he went to see his surgeon and he will not be able to work full duty for three months." The Veteran stated that his current pain was a one on a scale of 10. The examiner indicated that the Veteran tolerated the treatment well. 

In an October 1, 2009, VA physician outpatient note, the Veteran reported having experienced no complications and no symptoms since surgery. He also stated that he experienced "knife-like" pain radiating down from his elbows in his arms, mostly at night. The Veteran stated that he had been taking pain relievers since surgery. Upon examination, the examiner indicated that the Veteran's surgical incisions, described as "port holes," were well healed without any sign of infection. The examiner noted mild tenderness to palpation diffusely on the shoulder. The examiner further indicated that the Veteran could rest his arms in neutral position at the right side without usage of a sling or brace. The examiner diagnosed an improving right shoulder, status post surgery, that was stable and almost completely asymptomatic. The examiner wrote that the Veteran should "avoid aggravating factors, i.e., overhead lifting, prolonged standing, throwing, overuse, repetitive use." 

In an October 16, 2009 statement, the Veteran requested a temporary total rating for convalescence. The Veteran wrote that, because of the surgery, "I am unable to utilize the shoulder for three months for a recuperation period." The Veteran stated that, at the end of the three-month period, I "will be [reevaluated] as to whether I can utilize the shoulder or not ...." 

In an October 27, 2009, private treatment record, the private examiner noted that the Veteran had near full range of motion of the shoulder without pain. The examiner recommended that he continue his physical therapy at the VA clinic and recheck in one month. The examiner also recommended that the Veteran not lift anything greater than 25 pounds after surgery. 

In a November 25, 2009, private treatment record, the examiner noted that the Veteran had full range of motion without impingement. The examiner only recommended that the Veteran continue physical therapy and continue lifting restrictions "for a couple more weeks."

In a January 30, 2010 VA medical examination report, provided for the left shoulder, the Veteran reported having worked full-time for less than a year in general radiology. The Veteran reported missing no time from work for any disorder. 

In an April 2011 statement, included with his Appeal to the Board, the Veteran indicated that the private treatment records "clearly [state] that I would need a three-month convalescence period to completely heal." He wrote that the VA examiner who studied his shoulder on October 1, 2009, told him "not to lift anything over 25 pounds, no overhead [lifting], prolonged standing, throwing, overuse, and repetitive use of the shoulder." The Veteran stated that this statement "clearly shows that I was incapable of work or other physical activity." The Veteran argued that the fact that he did not wear a sling or brace while being examined by the examiner that day was "moot as I had been undergoing physical therapy and there was no longer a need for a sling as the healing process had started." The Veteran argued that, as his surgeon had "provided documentation that I would be in convalescence for six months" and the October 2009 VA examiner wrote that he needed to "avoid aggravating factors, etc.," the evidence was "more than adequate to meet the requirements of being assigned a temporary 100 [percent] rating" for the "six-month period of convalescence that my doctor ordered." 

Resolving doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a temporary total disability rating based on surgical treatment necessitating convalescence for a three-month period following his September 21, 2009, right shoulder procedure. The record indicates that the Veteran's surgeon placed him under a weight restriction after the surgery, specifically advising him that he should not lift over 25 pounds. VA and private treatment records indicate improved usage of the shoulder over from the date of the operation under November 25, 2009, when the surgeon indicated that the Veteran had full motion of the shoulder. On that date, the surgeon indicated that the Veteran would only need to maintain the weight restrictions on his shoulder for another couple of weeks. The record contains no objective medical evidence indicating that the Veteran had any medically advised restrictions on the use of his shoulder at any date more than three months after his September 21, 2009, procedure. 

In his April 2011 statement, the Veteran suggested that he deserved a temporary 100 percent rating for convalescence for a six-month period following surgery. While VA may grant an initial three-month temporary rating for convalescence, it may also grant an extension of that rating for up to six months if necessary. 

On the basis of the benefit-of-the-doubt doctrine, the Board presently grants the claim for an initial three-month temporary 100 percent rating for convalescence following the date of surgery. However, the clear preponderance of the evidence is against the granting of any additional extension beyond the initial three months. 

In the April 2011 statement, the Veteran wrote the October 2009 VA examiner told him "not to lift anything over 25 pounds, no overhead [lifting], prolonged standing, throwing, overuse, and repetitive use of the shoulder." The Veteran wrote that the VA examiner's statement "clearly shows that I was incapable of work or other physical activity." The Veteran also stated that his surgeon clearly indicated that "I would need a three-month convalescence period to completely heal." The Veteran wrote that, as his surgeon had "provided documentation that I would be in convalescence for six months" and the October 2009 VA examiner wrote that he needed to "avoid aggravating factors, etc.," the evidence was "more than adequate to meet the requirements of being assigned a temporary 100 [percent] rating" for the "six-month period of convalescence that my doctor ordered."

However, in April 2011 statement, the Veteran contradicted himself, writing that his surgeon told him he needed both a "three-month convalescence period" and a "six-month period of convalescence." As noted above, the Veteran's surgeon, in his various notes, indicated that the Veteran would have restrictions in the use of his arm to lift heavy objects over a three-month period following his surgery. The record contains no report from that examiner, suggesting that the Veteran required a total of six months to heal following the procedure. 

The Veteran's statements, indicating that his surgeon had required a convalescence period greater than three months, lack credibility because they are inconsistent with the other evidence of record. See Caluza, 7 Vet. App. at 498 (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

In the April 2011 statement, the Veteran also indicated that the October 2009 VA examiner's admonitions against overhead lifting, etc., were proof  that he "was incapable of work or other physical activity" for six months following his surgical procedure. However, the October 2009 VA examiner's actual notations seem to a generic recitation of possible aggravating factors to be avoided, including a warning against "prolonged standing" without an explanation about how such an activity might affect the Veteran's shoulder. This recitation of possible sources of aggravation does not contain any notation suggesting that the Veteran was "incapable of work or other physical activity." As the Veteran had a full-time job in January 2010, the Veteran's assertion the October 2009 VA examiner's comments proved that he was incapable of working for six months following the September 2009 surgery lacks credibility. Id.

Resolving reasonable doubt in the Veteran's favor, a temporary total evaluation based on surgical treatment necessitating convalescence for a service-connected right shoulder disability for a period of three months is granted. As explained above, the probative evidence of record does not support the grant for an extension of the initial temporary rating past the initial three-month period and the benefit-of-the-doubt rule does not apply for that portion of the claim. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

A temporary total evaluation based on surgical treatment necessitating convalescence for a service connected right shoulder disability for a period of three months following surgery, but no longer, is granted. 


REMAND

The Board has determined that additional development of the remaining claims is necessary and the issues of service connection for right and left knee disorders; and higher initial ratings for right shoulder, headache, and low back disabilities are REMANDED for the following action:




1. Obtain and associate with the claims file all outstanding post-service records regarding VA and private treatment for the Veteran's right and left knee disorders, headaches, right shoulder disability, and low back disability. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.

2. Provide the Veteran with a VA examination to determine the etiologies of the Veteran's right and left knee disorders, and the severities of the Veteran's service-connected headaches, right shoulder disability, and low back disability. A qualified VA examiner should be provided with access to the Veteran's electronic claims file. The examiner should review the file and note the review in his or her examination report.

The examiner is asked to review all evidence, both lay and medical, to include the following:

a. The private surgical records indicating right and left knee meniscectomy procedures prior to service;

b. The service treatment records, indicating treatment for in-service knee pain, to include X-ray and MRI reports; 

c. The May 2009 pre-discharge VA medical examination report;

d. The Veteran's lay statements.

After reviewing the record, interviewing the Veteran, and performing a knee examination, to potentially include 
X-ray and/or MRI examinations, the examiner is asked to answer the following:

a. Did a preexisting right knee disorder clearly and unmistakably preexist the Veteran's service and, if so; 

b. Is it clear and unmistakable that the disorder was permanently aggravated beyond its normal progression by service?

c. If a right knee disorder did not clearly and unmistakably preexist the Veteran's service, is any currently diagnosed right knee disorder related to service or any incident of service?

d. Did a preexisting left knee disorder clearly and unmistakably preexist the Veteran's service and, if so; 

e. Is it clear and unmistakable that the disorder was permanently aggravated beyond its normal progression by service?

f. If a left knee disorder did not clearly and unmistakably preexist the Veteran's service, is any currently diagnosed right knee disorder related to service or any incident of service?

The examiner is also asked to provide a sufficient examination to determine the severity of the Veteran's right shoulder, headache, and low back disabilities. The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The examiner must provide all opinions requested. The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state.

3. When the development requested has been completed, and the AOJ has ensured compliance with the requested action, the issues of service connection for right and left knee disorders; and higher initial ratings for right shoulder, headache, and low back disabilities should again be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


